Citation Nr: 0732359	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-23 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for 
degenerative disc disease (DDD) at L2-S1, currently evaluated 
as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1992 to April 
1995.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDING OF FACT

The veteran's service-connected DDD at L2-S1 is manifested by 
complaints of chronic pain, associated stiffness, and 
occasional radiating pain to the buttocks and thighs, but 
there is no evidence of unfavorable ankylosis of any part of 
the spine, pronounced intervertebral disc syndrome (IDS) with 
persistent symptoms compatible with sciatic neuropathy, 
incapacitating episodes, or any associated neurological 
abnormalities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected DDD at L2-S1 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5284-5295 (effective before September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective as 
of September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection was originally granted for a back 
condition with a 20 percent evaluation assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, effective April 
25, 1995.  See March 1996 rating decision.  The disability 
was subsequently recharacterized as lumbar disc disease and a 
40 percent rating was assigned, also effective April 25, 
1995.  See August 1997 statement of the case (SOC).  In 
conjunction with the present claim for increased rating, the 
disability was again recharacterized as DDD at L2-S1, and the 
RO assigned the rating criteria found at 38 C.F.R. § 4.71a, 
DC 5237.  See January 2003 rating decision; June 2007 
supplemental SOC (SSOC).  

The veteran contends that she is entitled to a higher rating 
because her condition has worsened such that she has daily 
severe pain, agony, discomfort, and functional loss.  She 
asserts that she is also experiencing pain and numbness 
affecting her legs and feet.  The veteran indicates that her 
back disability has handicapped her physical well-being, has 
made it difficult to sleep, and has made it increasingly 
difficult to work, such that she often must take time off 
from her job.  She also reports that she and her doctors are 
trying every way possible to avoid an operation, but that the 
medications she has been prescribed do not alleviate her 
pain.  The veteran also contends that her medical records 
fully support a higher rating, to include x-ray and magnetic 
resonance imaging (MRI) reports, VA records, and records from 
Southern Regional Hospital.  Lastly, she asserts that she has 
had bed rest ordered, has been administered cortisone shots 
to alleviate the pain, has undergone physical therapy, and 
wears a low back brace on a daily basis.  See statements in 
support of claim dated August 2002, October 2002, September 
2006 and August 2007; May 2003 notice of disagreement (NOD); 
August 2003 VA Form 9; hearing transcripts dated January 2004 
and June 2006.  
While this claim was pending, the criteria for evaluating 
spinal disabilities were amended, effective September 23, 
2002 and September 26, 2003.  See 67 Fed. Reg. 54, 345-54, 
349 (2002) and 68 Fed. Reg. 51, 454-51, 458 (2003), 
respectively.  The amendment effective September 23, 2002 
concerned revisions to old DC 5293, which provided the 
criteria for IDS.  The current version of the revised 
criteria, which evaluate various types of spine disabilities, 
is found in 38 C.F.R. § 4.71a, DCs 5235-5243 (2007).  Both 
the old and new criteria apply, but the substantive new 
criteria cannot be applied before their effective date of 
September 26, 2003.  In light of these amendments, the Board 
evaluates the claim in accordance with the effective dates of 
the rating criteria, before and as of September 26, 2003, as 
follows:

A.	Increased rating based on criteria in effect before 
September 26, 2003

Prior to September 23, 2002, DC 5293 provided one rating 
criteria for both orthopedic and neurological manifestations 
of IDS.  Under this diagnostic code, a 60 percent evaluation 
was assigned for pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
on motion and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to the site of the 
diseased disc, little intermittent relief.  See 38 C.F.R. 
§ 4.71a, DC 5293 (2002).  From September 2002 until a 
subsequent amendment in September 2003, DC 5293 provided a 60 
percent rating for IDS with incapacitating episodes having a 
total duration of a minimum six weeks during the past one 
year.  See 38 C.F.R. § 4.71a (2003) and 67 Fed. Reg. at 
54,349 (2002).  The term "incapacitating episode" 
contemplates acute signs and symptoms due to IDS that 
requires bed rest and treatment ordered by a physician.  See 
Note (1), 38 C.F.R. § 4.71a, DC 5293 (2003).  Pursuant to the 
September 2002 amendments, orthopedic and neurological 
manifestations were to be evaluated separately using the 
criteria for the most appropriate orthopedic and neurologic 
diagnostic code(s).  See Note (2), 38 C.F.R. § 4.71a, DC 5293 
(2003).  

Other old criteria in effect prior to the September 2002 and 
September 2003 amendments also permitted schedular ratings 
higher than 40 percent.  DCs 5285 and 5286 provided 60 and 
100 percent ratings for fracture of the vertebra (depending 
on severity) and complete bony fixation (ankylosis) of the 
spine (depending on severity and whether ankylosis is 
favorable or unfavorable), respectively, and DC 5289 
permitted a 50 percent rating for unfavorable ankylosis of 
the lumbar spine.  These diagnostic codes are not applicable 
to the current situation, however, as there is no evidence 
that the veteran had a fractured vertebra or ankylosis of any 
portion of the spine.  

There is also no evidence of record that the veteran's DDD at 
L2-S1 was manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain on motion and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief, so as to support a rating 
higher than 40 percent for combined orthopedic and 
neurological manifestations under old DC 5293 prior to 
September 23, 2002.  Nor is there evidence to support a 
rating higher than 40 percent between September 23, 2002 and 
September 26, 2003 for orthopedic manifestations alone, as 
there is no evidence that the veteran had any incapacitating 
episodes having a total duration of a minimum six weeks 
during the past one year.  See VA treatment records; records 
from Southern Regional Health System (Southern); December 
2002 VA compensation and pension (C&P) examination.  

        B.	Increased rating based on criteria in effect as of 
September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS when evaluated on the basis of 
incapacitating episodes) are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51, 
454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, DC 
5235-5243 (2007).  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).  

Under DCs 5235-5242, ratings in excess of 40 percent are 
allowed for unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent) and for unfavorable ankylosis of the 
entire spine (100 percent).  Any associated objective 
neurological abnormalities including, but not limited to, 
bowel or bladder impairment, are to be rated separately from 
orthopedic manifestations under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a (2007), Note (1).  

Under the new criteria, IDS is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating IDS Based on 
Incapacitating Episodes, which is the same formula as found 
in 38 C.F.R. § 4.71a, DC 5293 (2003).  The definition of an 
incapacitating episode remains the same as it was prior to 
the September 26, 2003 amendments.  See 38 C.F.R. § 4.71a, DC 
5293 (2003), Note (1).  

The evidence of record since the September 26, 2003 
amendments also does not merit a rating in excess of 40 
percent for service-connected DDD at L2-S1 under DCs 5235-
5242.  There is no evidence of record that the veteran's 
spine, to include the thoracolumbar spine, has ankylosis of 
any kind, and the evidence remains devoid of any references 
to incapacitating episodes having a total duration of a 
minimum six weeks during the past one year.  In fact, the 
evidence contains no reference to bed rest and treatment 
prescribed by a physician, despite the veteran's assertions 
that bed rest was ordered by both VA and Southern physicians.  
See VA records; records from Southern; January 2005 and March 
2007 VA C&P spine examination reports.  Moreover, the March 
2007 VA examiner specifically indicated that the veteran did 
not have any incapacitating episodes as defined by VA.  As 
such, a rating in excess of 40 percent is not warranted under 
the new rating criteria.  

The Board has also considered whether the veteran manifests 
any associated objective neurological abnormalities so as to 
warrant a separate rating under an appropriate diagnostic 
code.  See Note (2), 38 C.F.R. § 4.71a, DC 5293 (2003); Note 
(1) 38 C.F.R. § 4.71a (2007).  The record reveals that the 
veteran has been seen with complaints of pain radiating to 
her buttocks, legs and feet, and that she has recently been 
reporting a history of sciatica.  See e.g., October 2003 PM&R 
follow-up note; August 2005 urgent care note; January 2006 
Southern emergency department assessment form.  The record, 
however, is devoid of any indication that the veteran has any 
neurological impairment.  In fact, neurological testing on VA 
examination has revealed normal muscle strength in the 
bilateral quadriceps, hamstrings, gastrocnemius, anterior 
tibialis, ankle dorsiflexor, ankle plantar flexor and 
extensor hallucis longus (EHL) muscles; intact sensation to 
light touch and pinprick in the lower extremities; 2+ and 
symmetric patellar and Achilles reflexes; and normal 
ambulation without the use of an assistive device.  See 
January 2005 and March 2007 VA C&P spine examination reports; 
see also October 2002 MRI.  In light of these findings, a 
separate rating is not warranted for any neurological 
impairment as due to the service-connected back disability.  

Consideration has also been given to any functional 
impairment and any effects of pain on functional abilities.  
During the December 2002 VA examination, the only factor 
noted to affect movement was pain, and there was no evidence 
of fatigue, weakness, lack of endurance or incoordination 
during the examination.  At the time of the January 2005 
examination, however, the VA examiner noted that the veteran 
had increased pain, weakness, fatigability and incoordination 
with repetitive use and daily flare-ups.  The examiner also 
indicated that the veteran's activities of daily living were 
severely affected, but noted that she was still able to hold 
down a full-time job.  The March 2007 VA examiner reported 
increased pain but no fatigue, weakness, lack of endurance or 
incoordination, and no additional limitation of motion due to 
pain with repetitive range of motion testing.  It was noted 
during the March 2007 examination that the veteran has missed 
six to seven days from work over a 12-month period and 
continued to have problems with activities of daily living 
due to her back.  The Board recognizes the increased pain 
consistently exhibited by the veteran on range of motion 
testing, the January 2005 VA examiner's findings of weakness, 
fatigability and incoordination with repetitive use and daily 
flare-ups, the effect this disability has on the veteran's 
activities of daily living, and the work restrictions ordered 
by VA in August 2002.  See certificates of visit.  The 
assignment of a 40 percent rating, however, contemplates such 
functional loss, and a higher rating is not warranted under 
38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set 
forth in DeLuca.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the September 2002 letter sent to 
the veteran prior to the issuance of the January 2003 rating 
decision that is the subject of the appeal did not 
specifically instruct the veteran to send VA any pertinent 
evidence in her possession.  The claim, however, has been 
remanded on several occasions in order to effect compliance 
with the duties to notify and assist.  Pursuant to the most 
recent remand in August 2006, the veteran was advised of the 
necessary evidence to substantiate her claim for increased 
rating; that the RO would assist her in obtaining additional 
information and evidence; of the responsibilities on both her 
part and VA's in developing the claim; and of the need to 
provide any evidence in her possession that pertains to the 
claim.  See September 2006 letter.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  This 
letter also provided notice of the appropriate disability 
rating and effective date of any grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's private and VA medical records have 
been obtained and she was afforded several VA examinations in 
connection with her claim.  The Board acknowledges that the 
veteran submitted additional evidence without a waiver of RO 
consideration in August 2007.  This evidence, which includes 
information regarding a uterine fibroid found during an 
August 2007 MRI and information that medication prescribed 
for her back had been altered to achieve better pain control, 
is not pertinent to the claim.  Information concerning the 
fibroid does not affect the back disability.  Although the 
medication and the MRI did involve her back, the information 
provided did not concern the factors to support a higher 
disability evaluation, as discussed above.  As such, a waiver 
of RO consideration is not required.  See 38 C.F.R. 
§ 20.1304(c) (2007).  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A disability evaluation in excess of 40 percent for DDD at 
L2-S1 is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


